     Case 3:20-cv-01549-LAB-WVG Document 14 Filed 11/25/20 PageID.128 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    GARY NAVOY,                                       Case No.: 20-CV-1549-LAB-WVG
12                                     Plaintiff,
                                                        ORDER ON JOINT MOTION FOR
13    v.                                                PROTECTIVE ORDER
14    EQUIFAX, INC.; and DOES 1 through
      10, inclusive,
15
                                    Defendants.
16
17
           On November 24, 2020, the Parties filed a Joint Motion for Protective Order. (Doc.
18
     No. 13.) Having reviewed the Parties’ submission, the Court DENIES the Joint Motion
19
     without prejudice. Should they continue to seek a protective order, the Parties are directed
20
     to file an amended joint motion for protective order that fully complies with this Court’s
21
     Civil Chambers Rule No. V: Stipulated Protective Order Provisions for Filing Documents
22
     Under Seal, namely incorporating the language required under the Rule.
23
           IT IS SO ORDERED.
24
     Dated: November 24, 2020
25
26
27
28

                                                    1
                                                                              20-CV-1549-LAB-WVG
